PER CURIAM.
Claimant, Stanley Read, challenges two rulings of the Judge of Compensation Claims (JCC), alleging error, in (1) the JCC’s finding that claimant was not permanently and totally disabled (PTD) until November 20, 2002, because he had not achieved overall maximum medical improvement (MMI) from both his physical and psychiatric injuries until that date, and (2) the JCC’s denial of the claim for impairment benefits. As to the former issue, we affirm, and agree that competent, substantial evidence supports the JCC’s finding of MMI. As to the second issue, we reverse and remand. In this regard, we note the E/C concedes that if the court affirms the JCC’s finding that claimant attained PTD status as of November 20, 2002, the cause should be remanded with directions to determine the appropriate amount of permanent impairment benefits. Consequently, we direct the JCC to determine an appropriate award of impairment benefits for the period from April 1, 2001, the date TTD benefits terminated by operation of statute. Because the E/C paid claimant TTD benefits for a period of time from the date of the accident, April 1, 1999, until January 14, 2002, it shall be allowed a credit for TTD benefits it paid claimant subsequent to April 1, 2001.
*483AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, ALLEN and HAWKES, JJ., concur.